SCHWARTZ, Chief Judge
(dissenting).
In my opinion, “frivolous” is far too good a word for the petition described and characterized by Judge Ramirez and Judge Sorondo. I would therefore impose sanctions on those responsible. It is appalling that the type of practice represented by the proceedings below and here is apparently so widespread in our legal society that it has poisoned even the appellate section of the public defender’s office, which has maintained an outstanding reputation for ability, candor and ethical behavior. As one who has worked with the office for nearly thirty years and who has made no secret of his admiration, I am ashamed of the lawyers involved in this case.2

. This includes those who, even after prohibition was denied and we issued a rule to show cause, did not acknowledge that a mistake had been made and instead filed a well written, substantively fatuous pleading which insisted on the non-existent merits of the original petition.